 


114 HR 2204 IH: Safe Communities Act of 2015
U.S. House of Representatives
2015-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2204 
IN THE HOUSE OF REPRESENTATIVES 
 
May 1, 2015 
Mr. McGovern introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To clarify the authority of States and political subdivisions thereof to regulate liquefied petroleum gas rail transload facilities that are owned or operated by or on behalf of a rail carrier. 
 
 
1.Short titleThis Act may be cited as the Safe Communities Act of 2015. 2.Jurisdiction of the Surface Transportation Board Section 10501(c) of title 49, United States Code, is amended— 
(1)in paragraph (1)— (A)by redesignating subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively; and 
(B)by inserting before subparagraph (B), as so redesignated, the following new subparagraph:  (A)the term liquefied petroleum gas rail transload facility means the portion of a facility owned or operated by or on behalf of a rail carrier where liquefied petroleum gas, as a commodity to be transported for a charge, is collected, stored, separated, processed, treated, managed, disposed of, or transferred, but such term does not include activities taking place at such portion that are comprised solely of the railroad transportation of liquefied petroleum gas after the liquefied petroleum gas is loaded for shipment on or in a rail car, including railroad transportation for the purpose of interchanging railroad cars containing liquefied petroleum gas;; and 
(2)in paragraph (2)— (A)by striking or at the end of subparagraph (A); 
(B)by striking the period at the end of subparagraph (B) and inserting ; or; and (C)by adding at the end the following new subparagraph: 
 
(C)a liquefied petroleum gas rail transload facility.. 3.Effective dateThe amendments made by section 2 shall be effective as of July 1, 2013. 
 
